288 F.2d 471
Faye E. SMITH, John H. Smith, Jr., Edward Smith, JamesSmith, Timothy Smith and George Smith, Defendants-Appellants,v.ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee.
No. 14228.
United States Court of Appeals Sixth Circuit.
Dec. 10, 1960.

Charles F. Scanlon, Akron, Ohio, McGowan, Scanlon & Lombardi, William E. Schultz, Akron, Ohio, on brief, for appellants.
Michael R. Gallagher, Cleveland, Ohio, Hauxhurst, Sharp, Cull & Kellogg, Robert W. Jones, Cleveland, Ohio, on brief, for appellee.
Before SIMONS, Senior Circuit Judge, and MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record, briefs and arguments of counsel.  This is an appeal from a judgment entered pursuant to an opinion of District Judge Paul Jones.  In a declaratory judgment action a policy of automobile liability insurance written by plaintiff, Allstate Insurance Company, insuring one Fitzhugh L. Baileys, was declared null and void because of misrepresentations made by the insured in applying for such insurance.  The parties defendant, in addition to the said Fitzhugh L. Baileys, are the administratrix of the estate of, and widow and minor children of, one John H. Smith who was killed when struck by the motor vehicle of Fitzhugh L. Baileys.  The latter parties had recovered a judgment against Baileys in a wrongful death action.


2
Judge Jones filed an opinion which contained his Findings of Fact and Conclusions of Law.  Such opinion adequately considers the factual and legal questions involved.  Allstate Ins. Co. v. Baileys, D.C., 192 F.Supp. 597.  We are of the opinion that his Findings of Fact are not clearly erroneous and agree with his Conclusions of Law.


3
It is, accordingly, ordered that the judgment of the district court be, and it is, hereby affirmed.